department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c date o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l number release date tl-n-515-01 cc fip uil r84 internal_revenue_service national_office field_service_advice memorandum for donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions and products cc fip from subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer xyz business xyz policies x group date-a seller dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref taxable_year a issue what is the appropriate method of determining taxpayer’s basis in an indemnity_reinsurance ceding commission if taxpayer acquires the xyz business of another insurance_company and as part of the same transaction also reinsures a block of the selling company’s existing xyz policies in an indemnity_reinsurance agreement conclusion sec_1 the transfer of seller’s xyz business including the transaction in which taxpayer reinsured a block of seller’s existing xyz policies in the indemnity_reinsurance agreement constitutes an applicable_asset_acquisition under sec_1060 therefore taxpayer is required under sec_1060 to allocate the total consideration among the group_of_assets transferred including the future earnings_of seller’s existing xyz policies which were transferred to taxpayer as a result of the indemnity_reinsurance agreement using the residual_method of allocation prescribed by the regulations under sec_338 sec_1 b -2t and b -3t and sec_1060 sec_1_1060-1t d and e in applying the rules for allocating the total consideration set forth in sec_1 1t d and e taxpayer’s total consideration under sec_1_1060-1t c is the cost of all of the assets of seller’s xyz business which were transferred in the taxable_acquisition including any assets transferred in the indemnity_reinsurance agreement therefore taxpayer’s total consideration includes the tax_reserves on seller’s existing xyz policies which taxpayer assumed as a result of the indemnity_reinsurance agreement similarly in applying the residual_method prescribed by the regulations under sec_338 sec_1 b -2t and b -3t and a sec_1_1060-1t d and e taxpayer should include the value of the future earnings from seller’s existing xyz policies in asset class iv all sec_197 intangibles other than goodwill and going_concern_value for purposes of determining the amount of the total consideration which was allocable to the indemnity_reinsurance ceding commission facts taxpayer is a life_insurance_company within the meaning of sec_816 and is the lead company within x group on date-a taxpayer acquired the xyz business of seller which is also a life_insurance_company within the meaning of sec_816 for total cash consideration of dollar_figurea the sales contract between taxpayer and seller included i a stock purchase agreement in which taxpayer acquired of the stock of certain seller subsidiaries ii an asset transfer agreement in which taxpayer purchased certain investment_assets computer_software permits and licenses and other assets associated with seller’s xyz business and iii an indemnity_reinsurance agreement in which taxpayer assumed of the contract liabilities relating to a block of seller’s existing xyz policies which were in force on date-a the reinsurance agreement was structured so that all of the potential risks related to seller’s existing xyz policies were transferred to taxpayer as a result of the transaction pursuant to the terms of the reinsurance agreement taxpayer agreed to pay seller a ceding commission of dollar_figureb based on an estimate of future statutory profits on the xyz policies mutually agreed to by the parties the ceding commission was paid to seller as part of the total cash consideration for seller’s xyz business in exchange for the ceding commission and taxpayer’s assumption of the contract liabilities seller transferred an amount of investment_assets equal to the statutory_reserves for the xyz policies together with the right to all future premiums on the xyz policies the reinsurance agreement did not contain any provision allowing seller to recapture the business at a future date or to share in the future profits of the xyz policies such as through an experience-related refund following the reinsurance agreement taxpayer assumed the primary responsibility for administering the xyz policies including billing the policyholders for premiums due paying all claims and benefits and maintaining the accounting_records for the xyz policies seller no longer had any direct relationship with the policyholders for these purposes although taxpayer assumed practically all of seller’s rights and obligations under the xyz policies taxpayer did not reissue the xyz policies in its own name the policyholders were not asked to and have not released seller from contractual liability for claims or other_benefits under the policies consequently under state insurance laws seller remained contractually liable to policyholders for payment of claims and benefits under the xyz policies although as a practical matter this liability would only mature if taxpayer’s assets are insufficient to cover those contractual obligations in connection with the above transactions taxpayer and seller entered into the following series of related agreements a license agreement under which taxpayer acquired the use of seller’s logos and trademarks for a specified period of time an employment agreement which allowed taxpayer to solicit the employment of certain of seller’s producing agents and employees who were involved in the marketing of xyz policies these employment contracts were separately negotiated by taxpayer and the individual agents and employees with compensation determined at market rates a administrative services agreement in which seller agreed to continue to administer any existing or new xyz policies for a specified period of time after the transaction until taxpayer was able to take over these functions taxpayer agreed to reimburse seller for its costs in providing these administrative services a covenant_not_to_compete in which seller agreed to refrain from issuing any new xyz policies for a specified period of time after the transaction in filing its federal_income_tax return for taxable_year a taxpayer reported the acquisition of seller’s xyz business including the assets acquired as a result of the indemnity_reinsurance agreement on form_8594 asset acquisition statement on form_8594 taxpayer reported a total consideration of dollar_figurec for the transferred assets including dollar_figured of tax_reserves on seller’s existing xyz policies which taxpayer agreed to assume in the indemnity_reinsurance agreement on form_8594 taxpayer reported the aggregate fair_market_value of the assets in class i ii iii and iv and v as dollar_figuree for this purpose taxpayer included the dollar_figureb ceding commission as specified in the reinsurance agreement in asset class iv all sec_197 intangibles other than goodwill and going_concern_value taxpayer allocated the total consideration among each asset class in priority order in accordance with the residual_method specified in sec_338 and sec_1060 because the aggregate fair market of the class_iv_assets exceeded the amount of consideration allocable to that asset class taxpayer allocated the amount consideration among each of the class_iv_assets including the dollar_figureb ceding commission in proportion to its relative fair_market_value in this manner taxpayer determined a tax basis of dollar_figuref for the indemnity_reinsurance ceding commission no portion of the consideration was allocated to assets in the nature of goodwill and going_concern_value class v in filing its federal_income_tax return for taxable_year a taxpayer included the net positive consideration from the indemnity_reinsurance agreement as defined in sec_1_848-2 in its net_premiums for purposes of determining the amounts capitalized as specified_policy_acquisition_expenses under sec_848 for the taxable_year pursuant to sec_848 taxpayer treated the amount of consideration allocable to the indemnity_reinsurance ceding commission as a currently deductible expense you have proposed to redetermine the amount which taxpayer is treated as having paid_or_incurred as an indemnity_reinsurance ceding commission by applying the principles of sec_1_817-4 relating to conventional assumption_reinsurance transactions to determine the acquisition_cost of seller’s existing xyz policies under this approach you would determine the ceding commission by comparing the increase in taxpayer’s tax_reserves as a result of the reinsurance agreement to the net value of all of the tangible and intangible assets transferred to taxpayer in the taxable_acquisition other than any value attributable to the reinsured policies as a practical matter this approach places the value of the purchased insurance contracts junior to all other assets which taxpayer received in the taxable_acquisition including other acquired intangibles such as workforce in place licenses and permits and amounts in the nature of goodwill or going_concern_value as a result any shortfall in the total consideration relative to the aggregate fair_market_value of the acquired intangibles is subtracted directly against the indemnity_reinsurance ceding commission rather than prorated among each of the acquired intangibles other than goodwill and going_concern_value in accordance with the residual allocation method of sec_338 and sec_1060 law and analysis the issue for which you have requested advice is what method should be used to determine taxpayer’s tax basis in an indemnity_reinsurance ceding commission in a situation where the reinsurance agreement was part of a larger transaction in which taxpayer acquired substantially_all of the tangible and intangible assets associated with seller’s xyz business specifically you have asked whether the amount taxpayer is considered to have paid_or_incurred as a ceding commission should be determined in accordance with the principles of subchapter_l relating to conventional reinsurance transactions or whether taxpayer’s basis in the ceding commission should be determined by treating the future earnings on seller’s existing xyz policies as one of the intangible assets acquired in the asset acquisition for which basis would be determined using the residual_method specified by the regulations under sec_338 sec_1 b -2t and b -3t and sec_1060 sec_1_1060-1t d and e in general reinsurance is a transaction in which one insurance_company transfers all or a portion of the risk arising out of an insurance_policy or a group of insurance policies that it has underwritten to another insurance_company the insurance_company that is the direct writer of the policy and that seeks to transfer risk is referred to as the ceding company and the insurance_company that assumes risk in the transaction is referred to as the assuming company or reinsurer reinsurance transactions may be classified as either indemnity_reinsurance or assumption_reinsurance transactions under indemnity_reinsurance the policyholders have no contractual relationship with the reinsurer and in fact the policyholders rarely have any knowledge of the reinsurance transaction an indemnity_reinsurance transaction is strictly a bilateral agreement between the ceding company and the reinsurer the policyholders continue to remit premiums to the insurance_company that issued the policy and look to that company for the payment of benefits the ceding company remits the reinsurance_premium to the reinsurer and looks to the reinsurer for reimbursement with respect to a portion of claims and benefits on the reinsured policies should the reinsurer fail to meet its obligations to the ceding company the ceding company still has full liability to the policyholder tiller and tiller life health annuity reinsurance 2d ed by contrast an assumption_reinsurance transaction involves a permanent transfer of insurance liabilities from one company to another company in an assumption_reinsurance transaction the reinsurer assumes the position formerly occupied by the insurance_company that issued the original policy thus the assumption reinsurer assumes the direct obligation to the policyholder and the original insurance_company expects to be released from any further obligation to the policyholder historically the terms of an assumption_reinsurance agreement were fashioned by the original insurance_company and the assuming company subject only to the approval of the insurance departments of the original insurer and the assumption reinsurer in the national association of insurance commissioners adopted the assumption_reinsurance model_act prior to the adoption of the model_act there had been a number of insolvencies and defaults involving assumption reinsurers which had resulted in a substantial amount of litigation regarding whether the original insurers remained liable if the policyholders had not consented to the transfer of obligors the purpose of the model_act was to address the need for specific provisions to be included in assumption_reinsurance agreements so that insurers and policyholders would have greater certainty as to the results of these transactions the model_act takes the position that assumption_reinsurance is a novation of a previously valid agreement and thus requires the approval of both the policyholder and the insurer therefore the transfer of the insurance obligation to the assuming company would not be held valid if only the original insurer had approved as had been the case previously accordingly under the model_act notification of the assumption_reinsurance agreement must be provided to policyholders agents and brokers the policyholders have the right to reject the transfer although in practice if relatively few object insurance departments may override such objection and authorize the assumption of all policies for administrative convenience if the policyholder has not objected in writing after two notices and a specified time period currently months in the model_act the policyholder is deemed to have accepted the transaction also payment of a premium without reserving the right to reject the transfer is deemed to constitute acceptance the model_act recognizes one situation where unilateral novation may be effective if the insurance department of the original insurer’s domiciliary state finds the company to be in a hazardous financial condition the commissioner may transfer the company’s in-force business to another carrier without policyholder consent and provide an explanation to the policyholder see tiller and tiller life health and annuity reinsurance if taxpayer had simply reinsured a block of seller’s existing xyz policies in a conventional reinsurance transaction instead of reinsuring those policies as part of a larger transaction in which taxpayer acquired substantially_all of the tangible and intangible assets associated with seller’s xyz business the amount which taxpayer would be treated as having paid_or_incurred as a ceding commission for the future earnings on the reinsured policies would be determined in accordance with the principles of sec_1_817-4 relating to assumption_reinsurance transactions under the rules for assumption_reinsurance transactions the seller or ceding company is treated as paying a premium or other consideration in order for the reinsurer to assume the contract liabilities thus the ceding company records the transaction by reducing its previously deducted reserves with respect to the reinsured policies which gives rise to ordinary_income under sec_803 the ceding company is then allowed an offsetting deduction under sec_805 for the amount of consideration which it pays to the reinsurer for assuming the policy obligations however sec_1_817-4 provides that the ceding company’s deduction for this consideration is reduced but not below zero by any amount received from the reinsurer in the transaction and if the amount so received exceeds the consideration which the ceding company pays to the reinsurer for the assumption of the contract liabilities the ceding company recognizes this excess in ordinary_income under sec_803 thus under the principles of sec_1_817-4 the ceding company must recognizes any gain attributable the sale of the insurance contracts as ordinary_income rather than capital_gain correspondingly the reinsurer includes the amount of consideration which it receives from the ceding company for assuming the insurance_contract liabilities as an item of premium income under sec_803 see sec_803 gross_amount_of_premiums includes consideration in respect of assuming liabilities on contracts not issued by the taxpayer the reinsurer offsets this income inclusion by deducting the amount by which its reserves and similar liabilities are increased as a result of the reinsurance transaction see sec_805 if however the reinsurer receives an amount of premiums and other consideration from the ceding company which is less than the increase in the reinsurer’s reserves resulting from the transaction sec_1_817-4 provides that the reinsurer is treated as i having received premiums and other consideration equal to the increase in its reserves and ii having paid a ceding commission or allowance for the reinsured policies equal to the difference between the increase in the reinsurer’s reserves as a result of the transaction and the consideration actually received in effect the regulations under sec_1_817-4 treat an assumption_reinsurance transaction as two separate exchanges in one exchange the assuming company receives consideration and thus income for assuming the applicable contract liabilities in an amount equal to its deduction for increases in reserves as a result of the reinsurance transaction in the second exchange the assuming company pays the ceding company an amount equal to the value of the contracts purchased in the transaction in this manner the regulations treat any excess of the liabilities assumed by the reinsurer as a result of the reinsurance transaction over the tangible assets received as the acquisition_cost of the insurance contracts under sec_197 the reinsurer treats the excess of the amount_paid or incurred for an insurance_contract in an assumption_reinsurance transaction but not in an indemnity_reinsurance transaction over the amount capitalized under sec_848 as a result of such transaction as an amortizable sec_197 intangible which is amortized ratably over a year period beginning with the month of the acquisition although the provisions of sec_1_817-4 apply only to assumption_reinsurance transactions the service took the position in revrul_82_69 1982_1_cb_102 that an up- front ceding commission in an indemnity_reinsurance transaction represents the acquisition_cost of a block of business and thus had to be treated as a deferred expense and amortized over the life of the reinsurance agreement in 491_us_244 c b the supreme court concluded that the indemnity_reinsurance ceding commissions represent payments to acquire an asset the future stream of income from the reinsured policies and therefore should be capitalized and amortized in accordance with general capitalization_rules applicable to other businesses the court noted although indemnity_reinsurance is different from assumption_reinsurance in some important ways none of them goes to the function and purpose of the ceding commissions whether the reinsurer assumes the direct liability to the policyholder in no ways alters the economic role that the ceding commissions play in both kinds of transactions the only rational business explanation for the more than dollar_figure that petitioner paid in ceding commissions to the ceding company is that petitioner was investing in the future earnings_of the reinsured policies the ceding commissioners thus are not administrative expenses on the order of agents’ commissioners in direct insurance rather they represent part of the purchase_price to acquire the right to a share of future profits c b pincite the method of determining the amount_paid or incurred by a reinsurer for the purchase of insurance contracts under the principles of sec_1_817-4 differs in significant respects from the general rules in which purchase_price allocations are made for taxable acquisitions of assets of a going business in taxable acquisitions generally the purchaser pays an agreed-upon amount to the seller for all the assets of a going business rather than separately bargained-for payments for each individual asset for tax purposes however both the purchaser and the seller must allocate the purchase_price for the acquisition among each of the assets transferred the seller must allocate the purchase_price among the assets to determine the amount and character of the realized gain_or_loss on the sale the purchaser’s allocation determines its basis in each asset and affects its amount of allowable_depreciation or amortization deductions its realized gain_or_loss on a subsequent sale of those assets and may have other tax consequences in some cases and depending on the nature of the assets involved the seller and the purchaser may have opposing interests regarding the manner in a lump sum purchase_price is allocated among the assets transferred sec_338 and sec_1060 address the potential controversies and measurement issues that may arise regarding purchase_price allocations by mandating the use of a residual_method of allocation under the residual_method the assets of a going business other than goodwill and going_concern_value must be placed into distinct asset classes as follows class i - cash and cash equivalents class ii - certificates of deposit u s government securities readily marketable_stock or securities and foreign_currency all assets not in class i ii iv and v and class iv - all sec_197 intangibles except those in the nature of goodwill and going_concern_value class v - sec_197 assets in the nature of goodwill and going_concern_value the purchase_price is then allocated among these asset classes in priority order under this allocation scheme no asset in any class except the residual class may be allocated more than its fair_market_value if the consideration allocable to a particular asset class is less than the aggregate fair_market_value of the assets within that class each asset is allocated an amount of consideration in proportion to its relative fair_market_value and nothing is allocated to any junior class application of the residual_method eliminates the need for a separate determination of the value of goodwill and going_concern_value instead under the residual_method any premium in excess of the total fair_market_value of the purchased assets other than goodwill and going_concern_value is treated as a payment for goodwill and going_concern_value the assignment of goodwill and going_concern_value to a true residual class reflects the concept that assets in the nature of goodwill and going_concern_value cannot be valued independently from the purchase_price of the overall transaction because these intangible assets are not transferable apart from the business as a whole the purchase_price allocation rules under sec_1060 apply to any transfer of assets which constitutes an applicable_asset_acquisition as defined in sec_1060 an applicable_asset_acquisition means any transfer whether direct or indirect of a group_of_assets constituting a trade_or_business with respect to which the purchaser’s basis is determined wholly by reference to the consideration paid for such assets under sec_1_1060-1t b a group_of_assets constitutes a trade_or_business if the use of those assets would constitute a trade_or_business for purposes of the sec_355 divisive_reorganization provisions or if the character of those assets is such that goodwill or going_concern_value could under any circumstances attach to the group whether or not it does in fact see sec_1_1060-1t b according to the regulations all the facts and circumstances surrounding the transaction are taken into account in determining whether a group_of_assets constitutes a trade_or_business factors to be considered include related transactions between the purchaser and the seller such as a lease agreement covenant not to compute management_contract or other similar agreement between the purchaser or seller or managers directors owners or employees of the seller and the excess if any of the total consideration over the aggregate book_value of the tangible and intangible assets other than goodwill and going_concern_value as shown in the purchaser’s financial_accounting books_and_records see sec_1_1060-1t b in the present case taxpayer did not merely reinsure a block of seller’s existing xyz policies through a conventional reinsurance transaction rather the facts relating to the overall transaction indicate that the indemnity_reinsurance agreement was part of a larger taxable_acquisition in which taxpayer acquired substantially_all of the tangible and intangible assets associated with the conduct of seller’s xyz business in addition to reinsuring a block of seller’s existing xyz policies taxpayer also acquired seller’s agency force underwriting personnel computer_software and information base licenses and trademarks and a portion of seller’s surplus and capital used to support additional writings of xyz policies seller’s exit from the xyz business was so complete that as part of the overall transaction seller executed a covenant_not_to_compete agreeing not to issue additional xyz policies for a specified period after the transaction in the legislative_history of sec_1060 adopted in congress expressed its approval of the use of the residual_method under the sec_338 and required that the same method be used for direct acquisitions of going business pursuant to regulations to be prescribed under sec_1060 s rep no 99th cong 2d sess c b vol in in connection with the enactment of sec_197 which provides similar treatment for goodwill going_concern_value and other acquired intangibles of a trade_or_business congress indicated that the residual_method specified in the regulations under sec_338 should be modified by making sec_197 assets junior to other assets in the allocation scheme h rep 103rd cong 1st sess 1993_3_cb_336 in light of congressional approval of the residual allocation method for taxable acquisitions as expressed in the legislative_history of sec_1060 and sec_197 we believe that application of the principles of sec_1_817-4 to determine the amount of taxpayer’s basis in the indemnity_reinsurance ceding commission would not be appropriate where as noted above the reinsurance agreement was part of a taxable_acquisition of a going business to which the rules of sec_1060 would apply the principles of sec_1_817-4 were designed for conventional reinsurance transactions and not for acquisitions of whole businesses with various categories of acquired intangibles including the possibility of goodwill and going_concern_value indeed the manner in which the amount_paid or incurred by a reinsurer for the purchase of an insurance_contract is determined under sec_1_817-4 generally precludes the possibility of any goodwill or going_concern_value arising from the transaction this is because any difference between the liabilities assumed by the reinsurer and the assets received other than any value attributable to the reinsured contracts is treated as the acquisition_cost of a block of insurance contracts therefore the manner of determining the acquisition_cost of a block of insurance contracts under sec_1_817-4 either precludes the possibility of any goodwill or going_concern_value arising from the transaction or treats such goodwill or going_concern_value as capable of being valued independently from the purchased insurance contracts which would be contrary to the congressional intention in enacting sec_1060 and sec_197 that goodwill and going_concern_value be placed in a true residual class and not valued separately from other assets acquired in the transaction according because taxpayer’s acquisition of seller’s xyz business constitutes an applicable_asset_acquisition within the meaning of sec_1060 taxpayer is required by sec_1060 to determine the basis of the assets transferred including the basis allocable to the future earnings on seller’s xyz policies which were transferred to taxpayer as a result of the indemnity_reinsurance agreement using the residual allocation method prescribed by the regulations under b sec_1 b -2t and b -3t and a sec_1_1060-1t d and e in applying the residual_method taxpayer should treat the tax reserve liabilities on seller’s existing xyz policies which were assumed as a result of the indemnity_reinsurance agreement as part of the total consideration for the transferred assets correspondingly taxpayer should include the value of the future earnings on the seller’s existing xyz policies which were transferred as a result of the indemnity_reinsurance agreement in asset class iv all sec_197 intangibles other than goodwill and going_concern_value for purpose of determining the tax basis assigned to the indemnity_reinsurance ceding commission see sec_1 b -2t and 1060-1t d iv development hazards and other considerations please call if you have any further questions
